Citation Nr: 9919759	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-46 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 3, 1951, to July 2, 1955, and from July 7, 
1955, to July 6, 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss.

This case was originally before the Board in September 1998, 
at which time it remanded the case back to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.  The evidence reflects that the veteran was exposed to 
potentially hazardous levels of noise coincident with active 
service duties working as a mechanic in a transportation 
unit.

2.  Service medical records do not reflect that the veteran 
was ever tested by audiogram examination, but his enlistment 
and separation examinations reflect that he tested normal on 
whispered and spoken voice tests.  He reported on his 1961 
separation examination that he had never used hearing aids 
during service.

3.  On VA audiology examinations in October 1995 and December 
1996, the veteran's hearing acuity reflected pure tone 
thresholds above 40 decibels at the 3,000 and 4,000 Hertz 
levels in both ears.  In addition, his speech discrimination 
scores were in the low 90s for both ears on each examination.



CONCLUSION OF LAWS

A bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts may be briefly summarized:  With respect 
to any complaints of hearing loss, service medical records 
are negative for any specific history of treatment for such 
complaints.  However, the evidence reflects that the veteran 
was exposed to potentially hazardous levels of noise 
coincident with active service duties working as a mechanic 
in a transportation unit.  Service medical records do not 
reflect that the veteran was ever tested by audiogram 
examination, but his enlistment and separation examinations 
reflect that he tested normal on whispered and spoken voice 
tests.  He reported on his 1961 separation examination that 
he had never used hearing aids during service.  Following 
service, VA audiology examinations in October 1995 and 
December 1996 reflect that the veteran's hearing acuity 
reflected pure tone thresholds above 40 decibels at the 3,000 
and 4,000 Hertz levels in both ears.  In addition, his speech 
discrimination scores were in the low 90s for both ears on 
each examination.  On the basis of these findings, bilateral 
hearing loss in the high frequencies was diagnosed.

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Service records indicate 
that the veteran was exposed to noise in connection with his 
mechanic duties and the evidence dated in the post-service 
period reflects hearing loss in the higher frequencies in 
both ears.  This evidence is sufficient to well ground the 
claim.

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Service connection may also be granted for 
certain enumerated disabilities on a presumptive basis, 
including organic diseases of the nervous system, see 38 
C.F.R. §§ 3.307, 3.309, or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

However, entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  Recent audiometric findings pertaining to the 
veteran's bilateral hearing acuity show one pure tone 
threshold above 40 decibels at 3,000 and 4,000 Hertz levels.  
Under the provisions of 38 C.F.R. § 3.385, it is specifically 
stated that a hearing disability exists if there is at least 
one 40-decibel threshold at the various Hertz frequencies.  
Thus, bilateral hearing loss disability compatible with 
§ 3.385 is shown.  The issue is whether this hearing loss is 
attributable to the veteran's period of military service.  
Initially, the Board notes that a hearing loss in the either 
ear is not definitively shown in service.  However, although 
service records do not reflect a diagnosis, the veteran needs 
only to show a medically sound basis to attribute the post-
service findings with the an injury in service since a 
bilateral hearing loss disability has been established under 
the regulatory criteria.  In the opinion of the Board, the 
veteran has met this burden.  Although service medical 
records do not document hearing loss, the nature and 
circumstances of the veteran's service and his duties therein 
(Air Force transportation mechanic in the late 1950s who was 
not provided hearing aids), coupled with the 1995-96 VA 
audiogram findings and his hearing testimony of record, which 
appears credible, the Board is persuaded that there is an 
approximate balance of evidence for and against the claim, 
which pursuant to the law, requires that reasonable doubt be 
afforded to the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  Accordingly, the Board concludes 
that a bilateral hearing loss disability was incurred in 
service.  38 C.F.R. §§ 3.303(d), 3.385.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

